Title: From Alexander Hamilton to Thomas Sim Lee, 17 September 1794.
From: Hamilton, Alexander
To: Lee, Thomas Sim


War departmentSeptember 17. 1794.
Sir,
I had the honor of receiving by the post of yesterday two letters from your Excellency which having been sent to the President I cannot quote the dates.
Nothing could be more proper than the measures you announce to have been taken in consequence of the insurrection in the Western parts of your State. The movements of the Virginia Militia pursuant to the general arrangement will I trust second your measures. Governor H. Lee will I presume before this reaches you be at Alexandria. I mention this that you may avail yourself of the knowledge if any circumstances should render a correspondence with him useful.
The Jersey Militia are coming forward with great zeal and are hastening to Carlisle. An excellent spirit has sprung up in this City and will I doubt not diffuse itself. All accounts from Virginia are encouraging.
The disease however with which we have to contend appears more and more of a malignant nature not confined to the opposition to a particular law but proceeding from a general disorderly spirit. Much is evidently at stake. But the friends of good government have every thing to hope with proper exertion of energy.
I have sent on to Virginia what I deem a competent supply of Arms, but lest there should be a deficiency I have authorized an application to you for a loan having understood that you have more than sufficient for your own detachment in your magazine at Frederick. Should it be made I request it may be complied with in the full assurance that the arms furnished will be replaced by the United States. The only motive to this arrangement is dispatch as we are well provided for the occasion.
With perfect respect   I have the honor to be   Sir   Your obedient servant
A Hamilton
His ExcellencyThomas Sim LeeGovernor of Maryland
